HART, J., (after stating the facts). Prior to the passage of section 3793 of Kirby’s Digest defects in the proceedings for the sale of a minor’s land under the statute were cured by the order of confirmation and could not, therefore, be collaterally attacked. The reason was that the probate court had jurisdiction to order the sale of the land, and though the order or other proceedings may not have been made or had in the manner pointed out by by the statute, they were not void. Section 3793 of Kirby’s Digest was passed April 8, 1891, and provides that all probate sales of real estate made pursuant to proceedings not in substantial compliance with statutory provisions shall be voidable. In Mobbs v. Millard, 106 Ark. 563, the court held that the word “voidable” as used in this section means void. In the instant ease an entirely different forty acre tract of land was described in the application and order of sale to that which was appraised and sold. It is true the court confirmed the report of the sale, but the same land not having been sold as was embraced in the application and order of sale, the proceedings amounted to nothing more than a private sale of the land by the guardian at public letting without an order of the court therefor. Our statute contemplates that an application and order of the court directing the sale be had before the minor’s land can be sold. Therefore the proceeding was not in substantial compliance with the statute and was void. The judgment will be affirmed.